UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 5, 2011 NORTHEAST BANCORP (Exact Name of Registrant as Specified in its Charter) Maine 1-14588 01-0425066 (State or Other Jurisdiction Incorporation) (Commission File Number) (IRS Employer Identification Number) 500 Canal Street, Lewiston, Maine (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (207) 786-3245 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions. o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425). o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12). o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)). o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240. Rule 13e-4(c)). Item 2.02Results of Information and Financial Condition. This Form 8-K/A amends the Form 8-K filed by Northeast Bancorp, a Maine corporation (the "Company"), on May 6, 2011, which inadvertently omitted certain information from the financial statement showing consolidated average balances and annualized yields for the nine months ended March 31, 2011.The complete consolidated average balances and annualized yields for the nine months ended March 31, 2011 was included in the press release issued by the Company on May 5, 2011 and posted on the Company's website. A copy of the full text of the earnings release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. The information contained herein, including the exhibit attached hereto, is furnished pursuant to Item 2.02 of this Form 8-K and shall not be deemed "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liability of that section.Further, the information in this report (including the exhibits hereto) are not to be incorporated by reference into any of the Company's filings with the Securities and Exchange Commission, whether filed prior to or after the furnishing of these certificates, regardless of any general or specific incorporation language in such filing. Item 9.01 Financial Statements and Exhibits (c) Exhibits. Exhibit No. Description Press Release of the Company, dated May 5, 2011 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NORTHEAST BANCORP Date: May 9, 2011 By: /s/Richard Wayne Richard Wayne President and Chief Executive Officer EXHIBIT INDEX Exhibit No. Description Press Release of the Company, dated May 5, 2011
